Per Curiam.
Earl William Sawyer filed his original petition for writ of habeas corpus in this court. That petition was consolidated for oral argument with the appeal of the petitioner, Earl William Sawyer, from his conviction of robbery and assault, ante p. 83, and another habeas corpus proceeding, ante p. 895.
The issues raised by this petition are substantially the same as those raised upon his appeal from his conviction of robbery and assault which was affirmed this day, for which reason this petition for habeas corpus is dismissed.
August 30, 1962. Petition for rehearing denied.